BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00070-CV

                                   Stephen Wulff

                                            v.

                                   Jeff Fratangelo

          (No. 0900107 IN 276TH DISTRICT COURT OF MARION COUNTY)


TYPE OF FEE                    CHARGES      PAID      BY
SUPREME COURT CHAPTER 51 FEE       $50.00   PAID      STEPHEN WULFF
STATEWIDE EFILING FEE              $20.00   PAID      STEPHEN WULFF
FILING                            $100.00   PAID      STEPHEN WULFF
INDIGENT                           $25.00   PAID      STEPHEN WULFF


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                     IN TESTIMONY WHEREOF,
                                                     witness my hand and the Seal of
                                                     the COURT OF APPEALS for
                                                     the Sixth District of Texas, this
                                                     April 2, 2015.

                                                     DEBRA AUTREY, CLERK



                                                     By ___________________________
                                                                             Deputy